W. SHARP, Judge.
HRS appealed from an order of disposition in a delinquency case. The order required HRS to place J.T.H. in a long-term, inpatient, residential treatment facility if funds were available. We initially affirmed the order, but remanded to the trial *212court to clarify whether the court had adjudicated J.T.H. to be a delinquent. 586 So.2d 516.
A successor judge has now responded that the adjudication was taken under advisement, but no order was rendered. Accordingly, we are compelled to reverse the order appealed because the court had no power to commit J.T.H. pursuant to sections 39.11(1) and 39.053(3) unless it adjudicated J.T.H. a delinquent.
On remand the successor judge may in his discretion adjudicate J.T.H. delinquent and enter an appropriate order of disposition. Based on this record, J.T.H. appears to be a severely disturbed child.
REVERSED and REMANDED.
GOSHORN, CJ., concurs.
DAUKSCH, J., dissents without opinion.